IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :        NO. 182
                                           :
AMENDMENT OF RULE 1.6 OF THE               :        DISCIPLINARY RULES
PENNSYLVANIA RULES OF                      :
PROFESSIONAL CONDUCT                       :        DOCKET
                                           :
                                           :

                                        ORDER


PER CURIAM

       AND NOW, this 15th day of August, 2019, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for comment in the Pennsylvania Bulletin, 48 Pa.B. 7743 (December 22, 2018):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1.6 of the Pennsylvania Rules of Professional Conduct is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.